DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 09/30/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the IDS, KR 1020110010670 has not been considered because no concise explanation of the relevance or translation has been provided.
Claim Interpretation
References to “chamber member” in claim 1-20 have not been interpreted as invoking an interpretation under 35 USC 112(f) because the inclusion of “chamber” and the recitation of “a treatment space” has been identified as sufficient structure in the claim to avoid such an interpretation. Applicant may wish to consider removing “member” because recitation of “chamber” is sufficient structure in the art.
References to “high pressurized steam” in claim 2 and 20 has been interpreted broadly as pressures above the typical subatomspheric pressures employed during substrate processing. Applicant has not provided a specific definition for “high pressurized steam” but has provided a typical range (specification p15 ln 23). If applicant wishes to specifically limit “high pressurized steam” to this pressure range, applicant is encouraged to claim the pressure range (note claim 9 recites the range).
References to “high temperature” in claim 2 and  “hot” in claim 20 20 has been interpreted broadly as temperatures above the typical room or below room temperature employed during substrate processing. Applicant has not provided a specific definition for “high temperature” or “hot” but has provided a typical range (specification p16 ln 1). If applicant wishes to specifically limit “high temperature” or “hot” to this temperature range, applicant is encouraged to claim the temperature range (note claim 9 recites the range).
Reference to “high pressure treatment space” in claim 17 has been interpreted broadly as pressures above the typical subatomspheric pressures employed during substrate processing. Applicant has not provided a specific definition for “high pressure treatment space” but has provided an example pressure of 10 bars (p23 ln 14-15). If applicant specifically wishes to limit the “high pressure treatment space” to this pressure, the specific pressure should be recited in the claim. 
In claim 7, “configured to generate an internal pressure” is interpreted as inclusive of determining or calculating consistent with the instant specification and claim language.
In claim 20 “drive device” is not interpreted as invoking an interpretation under 35 USC 112(f) because “drive” is sufficient structure because it is referring to a mechanical drive.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“substrate support unit” in claim 1-16 interpreted as a spin chuck (p11 ln 23 to p12 ln 5) and equivalents thereof
“chemical ejection unit” in claim 1-20 interpreted as a nozzle and a storage tank (p13, ln 1-3) and equivalents thereof.
“steam supply unit” in claim 1, 4-19 interpreted as a steam generation member (141) and a transfer member (142) (p15, ln 2-5) and equivalents thereof. Note that for claims 2 and 20, sufficient structure is recited in the claim to avoid an interpretation under 35 USC 112(f) for “steam supply unit”.
“steam generation member” (141) in claim 2-3 and 20 with no specific corresponding structure identified see corresponding rejection under 35 USC 112(b) for interpretation.
“transfer member” in claim 2-3 and 20 interpreted as line (142) (p15, ln 10-16 and Fig 1-5) and equivalents thereof
“heating member”  in claim 3 recited as “configured to heat the transfer member” with no specific corresponding structure identified see corresponding rejection under 35 USC 112(b) for interpretation.
“discharge member” in claim 4-7, 14, and 17-20 with no specific corresponding structure identified see corresponding rejection under 35 USC 112(b) for interpretation.
“pressure measurement unit” in claims 5, 14, 17 interpreted as a first pressure measurement member (261) and a second pressure measurement member (262) (p19 ln 7-9) and equivalents thereof
“first pressure measurement member” in claim 6-7 interpreted as a pressure sensor (p19, ln 16-18) and equivalents thereof
“second pressure measurement member” in claim 6-7 interpreted as a pressure sensor (p19, ln 21-23) and equivalents thereof
“fluid guide member” in claim 10 and 13 interpreted as structure 370 (Fig 4) having a slope downward from a center portion (p20 ln 16-18) and equivalents thereof (p20 ln 8- p22 ln 7 provide full shape description of the most preferred embodiment). Note that in claim 11 the shape is sufficiently disclosed to prevent an interpretation under 35 USC 112(f) and claim 12 depends from claim 11. Note that in claim 20 the shape is sufficiently disclosed to prevent an interpretation under 35 USC 112(f).
“heating member” in claim 15 recited as “configured to heat the substrate” interpreted as a heating coil, a light source (p6, ln 3) and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 2-3 and 20, “steam generation member” invokes an interpretation under 35 USC 112(f) due to the generic placeholder “member” and the recited function “configured to generate the steam”. No corresponding structure has been identified because box 141 (Fig 1-5) has been identified as the “steam generation member” and no additional details for determining the corresponding structure or equivalents has been provided. The box alone is insufficient to establish the corresponding structure. Therefore the claims fail to comply with the written description requirement because no corresponding structure was disclosed by the instant specification for the “steam generation member”.
In claim 3, “heating member” invokes an interpretation under 35 USC 112(f) due to the generic placeholder “member” and the recited function “configured to heat the transfer member”. No corresponding structure has been identified because box 143 (Fig 1-5) has been identified as the “heating member” and no additional details for determining the corresponding structure or equivalents has been provided. The box alone is insufficient to establish the corresponding structure. Therefore the claims fail to comply with the written description requirement because no corresponding structure was disclosed by the instant specification for the “heating member” that is “configured to heat the transfer member”. Note that there is also a “heating member” on the substrate support that is “configured to heat the substrate” for which corresponding structure was identified. There is no indication or suggestion that the separately located and having distinct purposes heating members have the same corresponding structure.
In claim 4-7, 14 and 17-19, “discharge member” invokes an interpretation under 35 USC 112(f) due to the generic placeholder “member” and the recited function “configured to discharge the steam to the outside from the chamber member”. No corresponding structure has been identified because box 150 (Fig 1-5) has been identified as the “discharge member” and no additional details for determining the corresponding structure or equivalents has been provided. The box alone is insufficient to establish the corresponding structure. Therefore the claims fail to comply with the written description requirement because no corresponding structure was disclosed by the instant specification for the “discharge member”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-7, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 20 limitation “steam generation member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant specification, box 141 (Fig 1-5) has been identified as the “steam generation member” and no additional details for determining the corresponding structure or equivalents has been provided. The box alone is insufficient to establish the corresponding structure.  Therefore, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purpose of examination on the merits, the limitation will be interpreted as inclusive of any steam generation structure. Note claim 3 depends from claim 2 and incorporates by dependency the clarity issues regarding “steam generation member”.
Claim 3 limitation “heating member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In claim 3, “heating member” invokes an interpretation under 35 USC 112(f) due to the generic placeholder “member” and the recited function “configured to heat the transfer member”. No corresponding structure has been identified because box 143 (Fig 1-5) has been identified as the “heating member” and no additional details for determining the corresponding structure or equivalents has been provided. The box alone is insufficient to establish the corresponding structure. Note that there is also a “heating member” on the substrate support that is “configured to heat the substrate” for which corresponding structure was identified. There is no indication or suggestion that the separately located and having distinct purposes heating members have the same corresponding structure. Therefore, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purpose of examination on the merits, the limitation will be interpreted as inclusive of any heating structure.
Claim 4, 6, 14, 17-20 limitation “discharge member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant specification, box 150 (Fig 1-5) has been identified as the “discharge member” and no additional details for determining the corresponding structure or equivalents has been provided. The box alone is insufficient to establish the corresponding structure.  Therefore, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purpose of examination on the merits, the limitation will be interpreted as inclusive of any structure that allows discharge of the steam to the outside from the chamber, for claim 14 the limitation will be further narrowed to an interpretation of a structure that allows the discharge to be pulsed, and for claim 17-19 the limitation is interpreted as inclusive of a structure that allows the operation of the discharge to be controlled by a controller. Claims 5 and 7 depend from claims 4 and 6 and incorporate by dependency the clarity issues regarding “discharge member”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-243374 of Honda, hereinafter Honda (citing machine translation provided herewith).
Regarding claim 1, Honda teaches a substrate treatment apparatus (Fig 3) [0001] comprising: a chamber member (18 Fig 3) including a treatment space in which a substrate is to be treated [0019] [0056]; a substrate support unit (spin chuck 110 Fig 3) installed in the treatment space and configured to support a substrate [0056-0057]; a chemical ejection unit (nozzle 130 Fig 3 and tank source 132 Fig 3) [0062] connected to the chamber member and configured to eject a chemical fluid to the substrate support unit [0062]; and a steam supply unit (steam generator 61 [0030] and transfer member line 73 and line 41 Fig 3 [0030]) connected to the chamber member and configured to supply steam to the chamber member [0030] (Fig 3).
Regarding claim 2, the steam supply unit comprises: 15a steam generation member disposed outside the chamber member and configured to generate the steam (61 Fig 3 [0030]), the steam being high pressurized steam at a high temperature ([0030] discloses pressurized water vapor and [0003] discloses high-pressure and high temperature ozone gas and water vapor (steam)); and a transfer member that connects the steam generation member and the chamber member to each other and is configured to transfer the 20steam to the chamber member (73 and line 41 Fig 3 [0030]).
Regarding claim 4, Honda teaches a discharge member connected to the chamber member and configured to discharge the steam to the outside from the chamber member (open/close valve 89 and pressure adjusting device 90 Fig 3 [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of US Patent Application Publication 2019/0311896 of Balseanu et al., hereinafter Balseanu.
Regarding claim 3, Honda remains as applied to claim 1 above. Honda fails to teach a heating member installed on the transfer member and configured to heat the transfer member. In the same field of endeavor of a processing apparatus for treating a substrate with steam (abstract), Balseanu teaches that on the line (157, 118 Fig 1) from the steam supply (150 Fig 1, note the process gas includes steam [0006] and therefore 150 includes a source of steam) to the chamber (110 Fig 1) is a heating member (heater 158 and or 119 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the heater of Balseanu because Balseanu teaches that the heater(s) allow the line (conduit 157 and pipe 118) to be heated to prevent condensation of the process gas (including steam [0006]) in the supply line. Undesired condensation of the process gas in the supply line negatively affects processing by altering the control of the delivery of process gas to the chamber and can cause clogging or reduced flux of the supply line.
Regarding claim 15, Honda remains as applied to claim 1 above. Honda fails to teach a heating member installed on the substrate support unit and configured to heat the substrate. Honda does teach lamps (35) to heat the substrate [0042] but they are installed outside of the substrate support. In the same field of endeavor of a processing apparatus for treating a substrate with steam (abstract), Balseanu teaches a heater installed on the substrate support [0026]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the substrate heater on the substrate support because this represents a mere rearrangement of parts of the heater of Honda and because Balseanu teaches the substrate support of a steam processing chamber includes a heater for the same purpose of heating the substrate (Balseanu [0026]).
Regarding claim 16, the combination remains as applied to claim 15 above. Honda has taught a light source for the heating member (lamp 35 [0042]). Additionally Balseanu teaches an embedded resistive heating element [0026] (note a resistive heating element includes a heating coil).
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of US Patent Application Publication 2019/0189435 of Jiang et al., hereinafter Jiang.
Regarding claim 3, Honda remains as applied to claim 1 above. Honda fails to teach a heating member installed on the transfer member and configured to heat the transfer member. In the same field of endeavor of a processing apparatus for treating a substrate with steam (abstract), Jiang teaches that on the line (157, 118 Fig 1) from the steam supply (150 Fig 1, note the process gas includes steam [0028] and therefore 150 includes a source of steam) to the chamber (110 Fig 1) is a heating member (heater 158 and or 119 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the heater of Jiang because Jiang teaches that the heater(s) allow the line (conduit 157 and pipe 118) to be heated to prevent condensation of the process gas (including steam [0028]) in the supply line [0020]. Undesired condensation of the process gas in the supply line negatively affects processing by altering the control of the delivery of process gas to the chamber and can cause clogging or reduced flux of the supply line.
Regarding claim 9, Honda remains as applied to claim 1 above. Honda fails to teach the temperature or the pressure of the supplied steam. In the same field of endeavor of a processing apparatus for treating a substrate with steam (abstract), Jiang teaches the steam is at 1-70 bar and preferably 10-50bar and at a temperature of 100-500 degrees Celsius [0035] and teaches an example using steam at 5-35 bar and 150-250 degrees Celsius [0037]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the steam generator of Honda to be capable of generating steam at a pressure of 10-50 bar and temperature of 150-250 degrees Celsius because Jiang has demonstrated that these pressures and temperatures are necessary for processing substrates with steam.
Claim(s) 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of JP 2002-319579 of Suzuki, hereinafter Suzuki (citing machine translation provided herewith).
Regarding claim 5, Honda remains as applied to claim 1 above. Honda teaches a gauge pressure and teaches a pressure controller [0043] but fails to teach a pressure measurement unit including a first pressure measurement member and a second pressure measurement member. In the same field of endeavor of a semiconductor device manufacturing apparatus [0001-0002], Suzuki teaches measuring and controlling the pressure in a processing apparatus by using a first pressure measurement member (pressure sensor 14 Fig 1 [0026] [0030]) and a second pressure measurement member (pressure sensor 18  Fig 1 [0028] [0030]) to measure the pressure inside of the chamber [0035-0036] [0043]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the two pressure measurement members of Suzuki as the pressure measurement structure because Suzuki teaches this is an art recognized functional alternative structure for measuring and controlling the pressure of the processing chamber [0043].
Regarding claim 6, the combination of Honda in view of Suzuki remains as applied to claim 5 above. In the combination as applied to claim 5, the first pressure measurement member (pressure sensor 14 Fig 1 [0026] [0030]) is located in a region via which gas is supplied to the chamber from the supply unit [0035] (Fig 1) and configured to measure the pressure of the gas supplied to the chamber [0035] and the second pressure measurement member (pressure sensor 18  Fig 1 [0028] [0030]) is installed in a region via which the process gas is discharged to the outside from the discharge member (note valve 19 and pump 20 on exhaust line 17 are the discharge member (Fig 1) [0048]) [0035] and configured to measure a second pressure of the gas discharged from the discharge member [0035]. In the combination as applied to claim 5 and applied to claim 6, the process gas includes steam because Honda has taught the process gas includes steam. Therefore in the combination, the pressure measurement members are measuring the pressure of steam.
Regarding claim 7, the combination remains as applied to claims 5 and 6 above. In the combination of Honda in view of Suzuki as applied above, the pressure measurement unit is configured to generate (calculate or determine) an internal pressure of the chamber [0035-0036], wherein the internal pressure of the chamber corresponds to an average value of the first pressure measured by the first pressure measurement member and the second pressure measured by the second pressure measurement member [0035-0036].
Regarding claim 17, Honda and Honda in view of Suzuki remains as applied to the analogous limitations of instant claims 1, 4, and 5 above. Honda further teaches a controller (100 Fig 3) to control the operation of the discharge member [0043], [0046], [0050]. Regarding “for etching a silicon nitride thin film formed on a substrate” this is directed to the intended use of the apparatus and to the article worked upon. The combination has taught all the claimed structures and is capable of being used to perform an etching process and is capable of working on an article having a silicon nitride thin film.
Regarding claim 18-19, the combination remains as applied to claim 17 above. The controller (100 Fig 3) of Honda is configured to start and stop the discharge  to maintain the chamber pressure [0046], [0050]. This includes discharging gas when the pressure exceeds a reference (set) pressure and closing the discharge to prevent additional discharge when the pressure is below a reference (set) pressure [0050-0052].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of US Patent 9984902 of Kim et al., hereinafter Kim.
Regarding claim 8, Honda remains as applied to claim 1 above. Honda fails to teach the chamber comprises an upper and a lower chamber that are configured to be separable from each other because Honda teaches the upper and lower chamber portions are attached (Honda Fig 3). In the same field of endeavor of a high pressure substrate treating apparatus (abstract), Kim teaches that the chamber includes an upper chamber (4110 Fig 4) and a lower chamber (4120 Fig 4) that are configured to be separable from each other (Fig 4 and col 7 ln 60 to col 8 ln 15). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the upper and lower chambers of Kim because Kim teaches this configuration is suitable for high pressure (col 7, ln 60-65) and teaches it as an alternative to a single body processing chamber with a door (Fig 7-9) (col 11, ln 33-50) which is the type of processing chamber of Honda (Fig 3).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of US Patent Application Publication 2003/0070695 of Emami et al., hereinafter Emami.
Regarding claim 10, Honda remains as applied to claim 1 above. Honda fails to teach the fluid guide member. In the same field of endeavor of a substrate processing apparatus (abstract), Emami teaches a fluid guide member (375 Fig 3 conical shape member having a slope downward from the center) to prevent droplets from falling on protected portions of the substrate [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the fluid guide member of Emami because Emami teaches this structure allows control of the application of fluid to the substrate surface [0032].
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of JP 07-037858 of Yoshitani et al., hereinafter Yoshitani (citing machine translation provided herewith).
Regarding claim 10, Honda remains as applied to claim 1 above. Honda fails to teach the fluid guide member. In the same field of endeavor of a substrate processing apparatus [0001], Yoshitani teaches a fluid guide member (mountain shaped cover member 6 Fig 1 and 3-5 and machine translation p4 paragraph 3) to prevent droplets from falling onto the substrate (p4 paragraph 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the fluid guide member of Yoshitani because Yoshitani teaches that this prevents droplets on the carrier substrate and from the ceiling surface (p6 paragraph 1 and 3) and droplets may contaminate the substrate  (p1 paragraph 2).
Regarding claim 11, the combination remains as applied to claim 10 above. The fluid guide member of Yoshitani (cover member 6 Fig 1 and 3-5) includes a first portion (upper portion of structure 6) and a second portion (lower outermost portion of structure 6), wherein the first portion of the fluid guide member includes a first end connected to the upper surface of the chamber member and a second end connected to the second portion (upper portion of structure 6 Fig 1 and 3-5), wherein the first portion of the fluid guide member is sloped down at a first angle from a vertical axis of the substrate support unit (Fig 1 and 3-5), the vertical axis being perpendicular to an upper surface of the substrate support unit (Fig 1 and 3-5), and wherein the first portion extends beyond a circumference of the substrate support unit (extends beyond substrate support 4 Fig 1 and 3-5).
Regarding claim 12, the combination remains as applied to claim 11 above. The second portion of the fluid guide member of Yoshitani (lower outermost portion of structure 6) is extended at a second angle from 15the vertical axis of the substrate support unit (see vertical edge of lower outermost portion of structure 6 which extends about vertically downward), and wherein the second portion of the fluid guide member is positioned outside the circumference of the substrate support unit (Fig 1 and 3-5 the outer and lowermost portion is outside of substrate support 4).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Emami as applied to claim 10 above, and further in view of US Patent Application Publication 2019/0362990 of Wang et al., hereinafter Wang.
The combination remains as applied to claim 10 above. Honda in view of Emami fails to teach the fluid guide member is made of hydrophobic material because Emami fails to teach the material of the fluid guide member (375 Fig 6). In the same field of endeavor of substrate treating apparatuses (abstract), Wang teaches the processing chamber including the ceiling and internal surfaces is coated with a hydrophobic layer to prevent liquid from condensing and forming droplets [0025]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda in view of Emami to include the fluid guide member (375 Fig 6) which is for preventing droplets from reaching the substrate surface is made of a hydrophobic material (note made of is interpreted as comprising) because Wang teaches this prevents droplet formation [0025].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Suzuki as applied to claim 5 above, and further in view of US Patent Application Publication 2013/0153045 of Vestyck, hereinafter Vestyck.
The combination remains as applied to claim 10 above. Honda teaches the discharge member (89 and 90 Fig 3) are controlled (controller 100) to maintain the chamber within a predetermined pressure range base on the internal pressure of the chamber [0046]. In the combination this includes the pressure measured by the pressure measurement unit. The combination fails to explicitly teach this includes discharging in a pulsed manner. Initially it is noted that discharging in a pulsed manner would have been an obvious choice because supply of gas to the processing chamber of Honda is being changed with different steps and the apparatus is being used for multiple substrates (note that a simple open/close control of valve 89 is inclusive of a pulse control). Additionally, in the same field of endeavor of substrate processing apparatuses (abstract), Vestyck teaches the discharge includes a pulsed valve (5 Fig 1 and [0017] which is controlled to control the pressure of the chamber [0019-0020]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the valve (89) of Honda to include a pulsed valve because Vestyck teaches this is a functional alternative exhaust valve for the purpose of exhausting a processing chamber and controlling a pressure in the chamber.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Kim and Emami.
Regarding claim 20, Honda remains as applied to the analogous limitations of claims 1, 2 and 4 above. Honda fails to teach the chamber includes and upper and lower chamber movable relative to each other and fails to teach the fluid guide member. In the same field of endeavor of a high pressure substrate treating apparatus (abstract), Kim teaches that the chamber includes an upper chamber (4110 Fig 4) and a lower chamber (4120 Fig 4) that are configured to be separable from each other (Fig 4 and col 7 ln 60 to col 8 ln 15) by a drive device (4200 Fig 4 and col 8, ln 15-30). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the upper and lower chambers of Kim because Kim teaches this configuration is suitable for high pressure (col 7, ln 60-65) and teaches it as an alternative to a single body processing chamber with a door (Fig 7-9) (col 11, ln 33-50) which is the type of processing chamber of Honda (Fig 3). Honda in view of Kim fails to teach the fluid guide member. In the same field of endeavor of a substrate processing apparatus (abstract), Emami teaches a fluid guide member (375 Fig 3 conical shape member having a slope downward from the center) to prevent droplets from falling on protected portions of the substrate [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the fluid guide member of Emami because Emami teaches this structure allows control of the application of fluid to the substrate surface [0032].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Kim and Yoshitani.
Regarding claim 20, Honda remains as applied to the analogous limitations of claims 1, 2 and 4 above. Honda fails to teach the chamber includes and upper and lower chamber movable relative to each other and fails to teach the fluid guide member.  In the same field of endeavor of a high pressure substrate treating apparatus (abstract), Kim teaches that the chamber includes an upper chamber (4110 Fig 4) and a lower chamber (4120 Fig 4) that are configured to be separable from each other (Fig 4 and col 7 ln 60 to col 8 ln 15) by a drive device (4200 Fig 4 and col 8, ln 15-30). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Honda to include the upper and lower chambers of Kim because Kim teaches this configuration is suitable for high pressure (col 7, ln 60-65) and teaches it as an alternative to a single body processing chamber with a door (Fig 7-9) (col 11, ln 33-50) which is the type of processing chamber of Honda (Fig 3). Honda in view of Kim fails to teach the fluid guide member. In the same field of endeavor of a substrate processing apparatus [0001], Yoshitani teaches a fluid guide member (mountain shaped cover member 6 Fig 1 and 3-5 and machine translation p4 paragraph 3) to prevent droplets from falling onto the substrate (p4 paragraph 4). It would have been obvious to a person having ordinary skill in the art at the tim732e the invention was filed to modify Honda to include the fluid guide member of Yoshitani because Yoshitani teaches that this prevents droplets on the carrier substrate and from the ceiling surface (p6 paragraph 1 and 3) and droplets may contaminate the substrate  (p1 paragraph 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0036732 teaches a processing chamber with steam supply and pressure and temperature control (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716 

/KEATH T CHEN/Primary Examiner, Art Unit 1716